DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru’313 (US 2008/0151313), and further in view of Casavant’020 (US 2021/0142020) and Revankar’823 (US 2008/0083823).
     With respect to claim 1, Ishimaru’313 teaches an image forming device (Fig.5, item 100) comprising: 
     a wireless tag (Fig.1, item 121) communicator configured to acquire identification information to identify a wireless tag provided in a sheet (paragraph 85); and 
     a controller, including a processor (Fig.6, item 111) configured to: 
     acquire dispensing information required to write to the wireless tag [the CPU cause the RFID reader/writer to write the data identification information in memory of the RFID tag (paragraph 85). Therefore, the data identification information (the dispensing information) is considered being required to write to the wireless tag], 
     Ishimaru’313 does not teach a wireless tag communicator including an antenna, the wireless tag communicator in contact with an outside surface of a cover of the image forming device, determine whether a dispensing condition to permit dispensing is met based on the dispensing information and the acquired identification information, and if the dispensing condition is not satisfied, provide a warning, an 
     Casavant’020 teaches a wireless tag communicator including an antenna (abstract);
determine whether a dispensing condition to permit dispensing is met based on the dispensing information and the acquired identification information, and if the dispensing condition is not satisfied, provide a warning [an alarm is provided when the tag is not able to be written with the designed data according to the defined condition such as that the TID needs to be matched with the tag that that the encoder is attempting to encode (paragraph 95)].  
     a memory configured to store characteristic information relating to characteristics of the wireless tag based on its type [the encode data may also intergrade with print data and the encoder encodes the data into the tag only when the tag model of the tag to be written matches with the tag model which the data is intended to be written (paragraph 95). Therefore, the tag model information of the tag is considered being stored in a memory either temporarily or permanently in order to perform the tap model comparison.],
     wherein the characteristic information further includes writable size information [when the size of encoded data is being determined larger than the writeable capacity of the tag, a waring is issued (paragraph 95). Therefore, the writable size information is considered included in the characteristic information to order to determine size of the encoded data is too larger to be written into the tag.]
     the dispensing information further includes size information to be a writing target [when the size of encoded data is being determined larger than the writeable capacity of the tag, a waring is issued (paragraph 95). Therefore, the size information of the encoded data is considered being included in order to determine if the size of encoded data is being determined larger than the writeable capacity of the tag], and
     the controller is configured to compare the writable size information with the size information to be the writing target [when the size of encoded data is being determined larger than the writeable capacity of the tag, a waring is issued (paragraph 95).].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishimaru’313 according to the teaching of Casavant’020 to include a waring device to give a waring when the RFID tag is not being written properly because this will allow a user to know if RFID tag is being written properly.  
     The combination of Ishimaru’313 and Casavant’020 does not teach the wireless tag communicator in contact with an outside surface of a cover of the image forming device.
     Revankar’823 teaches the wireless tag communicator in contact with an outside surface of a cover of (a rectangular shaped cabinet) [as shown in Fig.5, the RFID writer 90 and the RFID reader 88 are being attached on the outside surface of a cover of a rectangular shaped cabinet 80. The RFID writer is for write information into each RFID document and the RFID reader is for read information into each RFID document (paragraph 35)];
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishimaru’313 and Casavant’020 according to the teaching of Revankar’823 to replace the wireless tag communicator (Fig.5, item 121) with the RFID writer (Fig.1, item 90 in Revankar’823) and the RFID reader (Fig.1, item 88 in Revankar’823) which are to be arranged outside in contact with an outside surface of a cover of the image forming device (Fig.1, item 100 in Ishimaru’313) because this will allow the wireless tag communicator to be accessed more effectively.  
     With respect to claim 2, which further limits claim 1, the combination of Ishimaru’313 and Revankar’823 does not teach wherein the dispensing information at least includes a wireless tag model number, and the controller is configured to determine a dispensing condition based on (i) the wireless tag model number and (ii) the acquired identification information.  
     Casavant’020 teaches wherein the dispensing information at least includes a wireless tag model number [the encode data may also intergrade with print data and the encoder encodes the data into the tag only when the tag model of the tag to be written matches with the tag model which the data is intended to be written (paragraph 95). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to include the tag model information in the encoded data of the print data intended to be written because this will allow the encoder to determine if the tag model of the tag to be written matches with the tag model which the data is intended to be written according to the tag mode information including in the encoded data], and 
     the controller is configured to determine a dispensing condition based on (i) the wireless tag model number and (ii) the acquired identification information [the tag is not able to be written with the designed data according to the defined condition such as that the TID needs to be matched with the tag that that the encoder is attempting to encode (paragraph 95) and the TID identifies the model and manufacturer (identification information) of the RFID (paragraph 59).]. 
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishimaru’313 and Revankar’823 according to the teaching of Casavant’020 to include a waring device to give a waring when the RFID tag is not being written properly because this will allow a user to know if RFID tag is being written properly.  
     With respect to claim 3, which further limits claim 2, the combination of Ishimaru’313 and Revankar’823 does not teach wherein the controller is configured to determine whether the dispensing condition is met by determining whether the model number included the dispensing information matches the acquired identification information.
     Casavant’020 teaches wherein the controller is configured to determine whether the dispensing condition is met by determining whether the model number included the dispensing information matches the acquired identification information [the encode data may also intergrade with print data and the encoder encodes the data into the tag only when the tag model of the tag to be written matches with the tag model which the data is intended to be written (paragraph 95). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to include the tag mode information in the encoded data of the print data intended to be written because this will allow the encoder to determine if the tag model of the tag to be written matches with the tag model which the data is intended to be written according to the tag mode information including in the encoded data].
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishimaru’313 and Revankar’823 according to the teaching of Casavant’020 to include a waring device to give a waring when the RFID tag is not being written properly because this will allow a user to know if RFID tag is being written properly.
     With respect to claim 7, which further limits claim 1, the combination of Ishimaru’313 and Revankar’823 does not teach wherein the controller is configured to provide the warning upon a size indicated by the size information to be the writing target being larger than a size indicated by the 264847-0522-1067.1Atty. Dkt. 047373-5015 (P1G10030361USA) writable size information.  
     Casavant’020 teaches wherein the controller is configured to provide the warning upon a size indicated by the size information to be the writing target being larger than a size indicated by the264847-0522-1067.1Atty. Dkt. 047373-5015 (P1G10030361USA) writable size information [when the size of encoded data is being determined larger than the writeable capacity of the rag, a waring is issued (paragraph 95)].
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Ishimaru’313 and Revankar’823 according to the teaching of Casavant’020 to determine if the size of the encoded data is too large to be written into the tag because this will allow the encoded data to be written into the tag more effectively.
     With respect to claim 8, which further limits claim 1, the combination of Ishimaru’313 and Revankar’823 does not teach wherein the controller is configured to acquire the dispensing information from metadata of data to be a printing target.  
     Casavant’020 teaches wherein the controller is configured to acquire the dispensing information from metadata of data to be a printing target [regarding to the metadata of the PDF (paragraph 95)]. 
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishimaru’313 and Revankar’823 according to the teaching of Casavant’020 to encode metadata with data to be written into a tag because this will allow the data to be written into a tag more effectively.  
      With respect to claim 9, which further limits claim 1, Ishimaru’313 teaches a display (Fig.6, item 114) configured to display information, 
     The combination of Ishimaru’313 and Revankar’823 does not teach wherein the controller is configured to display a reason why the dispensing condition is not satisfied as the warning process on the display.  
     Casavant’020 teaches wherein the controller is configured to display a reason why the dispensing condition is not satisfied as the warning process on the display (paragraph 95)
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishimaru’313 and Revankar’823 according to the teaching of Casavant’020 to display a waring when the RFID tag is not being written properly because this will allow a user to know if RFID tag is being written properly.  
     With respect to claim 10, which further limits claim 1, the combination of Ishimaru’313 and Revankar’823 does not teach wherein the acquired identification information includes a model number of the wireless tag.  
     Casavant’020 teaches wherein the acquired identification information includes a model number of the wireless tag (paragraph 95).  
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishimaru’313 and Revankar’823 according to the teaching of Casavant’020 to identify the model number of the tag which the encoded data to be written because this will allow the encoded data to be written more effectively.  
     With respect to claim 11, which further limits claim 10, the combination of Ishimaru’313 and Revankar’823 teach wherein the dispensing condition is satisfied upon a model number match of the acquired dispensing information and the acquired identification information.  
     Casavant’020 teaches wherein the dispensing condition is satisfied upon a model number match of the acquired dispensing information and the acquired identification information [the encode data may also intergrade with print data and the encoder encodes the data into the tag only when the tag model of the tag to be written matches with the tag model which the data is intended to be written (paragraph 95). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to include the tag model information in the encoded data of the print data intended to be written because this will allow the encoder to determine if the tag model of the tag to be written matches with the tag model which the data is intended to be written according to the tag mode information including in the encoded data], and 
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishimaru’313 and Revankar’823 according to the teaching of Casavant’020 to identify the model number of the tag which the encoded data to be written because this will allow the encoded data to be written more effectively.  
     With respect to claim 12, which further limits claim 1, the combination of Ishimaru’313 and Revankar’823 does not teach wherein the controller is configured to, upon the dispensing condition being satisfied, control the wireless tag communicator to write data to the wireless tag.  
     Casavant’020 teaches wherein the controller is configured to, upon the dispensing condition being satisfied, control the wireless tag communicator to write data to the wireless tag [the encoder encodes the data into the tag only when the tag model of the tag to be written matches with the tag model which the data is intended to be written (paragraph 95)].
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishimaru’313 and Revankar’823 according to the teaching of Casavant’020 to identify the model number of the tag which the encoded data to be written because this will allow the encoded data to be written more effectively.  
     With respect to claim 13, which further limits claim 1, the combination of Ishimaru’313 and Revankar’823 does not teach wherein the controller is configured to, upon the dispensing condition not being satisfied, control the wireless tag communicator to not write data to the wireless tag.  
     Casavant’020 teaches wherein the controller is configured to, upon the dispensing condition not being satisfied, control the wireless tag communicator to not write data to the wireless tag [the encoder does not encode the data into the tag when the tag model of the tag to be written does not match with the tag model which the data is intended to be written (paragraph 95)].
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishimaru’313 and Revankar’823 according to the teaching of Casavant’020 to identify the model number of the tag which the encoded data to be written because this will allow the encoded data to be written more effectively.  
     With respect to claim 14, which further limits claim 1, the combination of Ishimaru’313 and Revankar’823 does not teach wherein the characteristic information includes vendor information of wireless tags.  
     Casavant’020 teaches wherein the characteristic information includes vendor information of wireless tags [the tag is not able to be written with the designed data according to the defined condition such as that the TID needs to be matched with the tag that that the encoder is attempting to encode (paragraph 95) and the TID identifies the model and manufacturer (identification information) of the RFID (paragraph 59).]. 
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishimaru’313 and Revankar’823 according to the teaching of Casavant’020 to include a waring device to give a waring when the RFID tag is not being written properly because this will allow a user to know if RFID tag is being written properly.  
     With respect to claims 15 and 17-20, they are method claims that claim how an image forming device of claims 1 and 10-13 to write data into a tag.  Claims 15 and 17-2 are obvious in view of Ishimaru’313 and Casavant’020 because the claimed combination operates at the same manner as described in the rejected claims 1 and 10-13. In addition, the reference has disclosed an image forming device to write data into a tag, the process (method) to write data into a tag is inherent disclosed to be performed by a processor in the image forming device when the image forming device the operation to write data into a tag.
     With respect to claim 16, which further limits claim 15, the combination of Ishimaru’313 and Revankar’823 does not teach performing the warning process for notifying that the dispensing condition is not satisfied, upon the identification information included in the dispensing information, and the acquired identification information, not agreeing with each other.
     Casavant’020 teaches performing the warning process for notifying that the dispensing condition is not satisfied, upon the identification information included in the dispensing information, and the acquired identification information, not agreeing with each other [the encode data may also intergrade with print data and the encoder encodes the data into the tag only when the tag model of the tag to be written matches with the tag model which the data is intended to be written and an alarm is provided when the tag is being determined it is not tag that the encoded data needs to be written (paragraph 95). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to include the tag model information in the encoded data of the print data intended to be written and provide a warning when the tag model information in the encoded data does not match with the tag model information obtained from the tag because this will allow the encoder to determine if the tag model of the tag to be written matches with the tag model which the data is intended to be written according to the tag mode information including in the encoded data].
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishimaru’313 and Revankar’823 according to the teaching of Casavant’020 to include a waring device to give a waring when the RFID tag is not being written properly because this will allow a user to know if RFID tag is being written properly.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru’313 (US 2008/0151313), Casavant’020 (US 2021/0142020), Revankar’823 (US 2008/0083823) and further in view of Balabine’078 (US 2009/0028078).
     With respect to claim 5, which further limits claim 1, the combination of Ishimaru’313, Casavant’020 and Revankar’823 does not teach wherein the characteristic information includes at least version information of the wireless tag, the dispensing information includes at least the version information of the wireless tag, and the controller is configured to: perform the warning process for notifying that the dispensing condition is not satisfied upon a version of the wireless tag indicated by the version information of the wireless tag included in the dispensing information being higher than the version of the wireless tag indicated by the version information of the wireless tag included in the characteristic information.  
     Balabine’078 teach wherein the characteristic information includes at least version information of the wireless tag [the firmware version information (Fig.5B, item 127) is used to identify the TAG (Fig.5B, item 16)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishimaru’313, Casavant’020 and Revankar’823 according to the teaching of Balabine’078 to use the firmware version information to identify the tag because this will allow the tags to be distinguished from each other more effectively.
     The combination of Ishimaru’313, Casavant’020, Revankar’823 and Balabine’078 does not teach the dispensing information includes at least the version information of the wireless tag, and the controller is configured to: perform the warning process for notifying that the dispensing condition is not satisfied upon a version of the wireless tag indicated by the version information of the wireless tag included in the dispensing information being higher than the version of the wireless tag indicated by the version information of the wireless tag included in the characteristic information.
     Since Casavant’020 has suggested to determine if the tag is the one that encoder is attempting to encode before writing the encoded data to the tag and provide a warning when the tag is being determined it is not the one that encoder is attempting to encode before writing the encoded data to the tag (paragraph 95) and Balabine’078 teaches the firmware version information (Fig.5B, item 127) is used to identify the TAG (Fig.5B, item 16), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to encode the tag’s firmware version information in the encoded data of the print data intended to be written on a tag and to compare firmware version information received from the tag with the tag’s firmware version information in the encoded data and then not to write the encoded data into the tag but to provide a warning when the firmware version information received from the tag is being determined below the requirement of the tag’s firmware version information in the encoded data (dispensing information includes at least the version information of the wireless tag, and the controller is configured to: perform the warning process for notifying that the dispensing condition is not satisfied upon a version of the wireless tag indicated by the version information of the wireless tag included in the dispensing information being higher than the version of the wireless tag indicated by the version information of the wireless tag included in the characteristic information) because this will allow the encoded data to be written into the tag more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishimaru’313, Casavant’020, Revankar’823 and Balabine’078 to encode the tag’s firmware version information in the encode data which the encoded data of the print data intended to be written on a tag and to compare firmware version information received from the tag with the tag’s firmware version information in the encoded data and then not to write the encoded data into the tag but to provide a warning when the firmware version information received from the tag is being determined below the requirement of the tag’s firmware version information in the encoded data (dispensing information includes at least the version information of the wireless tag, and the controller is configured to: perform the warning process for notifying that the dispensing condition is not satisfied upon a version of the wireless tag indicated by the version information of the wireless tag included in the dispensing information being higher than the version of the wireless tag indicated by the version information of the wireless tag included in the characteristic information) because this will allow the encoded data to be written into the tag more effectively.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2676